DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 11/07/2019.
Claims 1-10 are pending.

Claim Interpretation
This application includes one or more claim limitations that use the nonce word “element” (i.e., such term being equivalent to “means”), but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “PID control element” and “feedforward control element” in at least claim 1, which are preceded by the structural modifier “system controller”.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “a first unit expansion valve” in the second to last line.  It is not clear if this refers to the previously recited “a first unit expansion valve”. 
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claims 1, 2, 3, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,598,717 to Sakamoto, and US 5,809,794 to Sibik.
Regarding claim 1, Sakamoto teaches a heat pump system (Fig. 1, see reversing valve 3) comprising a first unit having a first unit heat exchanger (4), a compressor (1), an accumulator (19), a first unit expansion valve (5); 
a second unit fluidly connected to the first unit by piping, the second unit having a second unit heat exchanger (7); and
a system controller (10), wherein the system controller controls an opening of the first unit expansion valve (5) using an opening command of the first unit expansion valve. (see connection in Fig. 1)
Sakamoto does not teach, 
the system controller having 
(I) a PID control element receiving as inputs 
(i) gain scheduling, 
(ii) an error signal, 
(iii) feedback relating to an opening command of the first unit expansion valve, and
(II) a feedforward control element generating a feedforward term that is combined with an output of the PID control element to generate the opening command of the first unit expansion valve.
Sibik teaches control of an expansion valve using a PID control element and a feedforward control element (title, claim 1), with inputs including an error signal (Fig. 3, system disturbance), and feedback (205, Fig. 3) relating to an opening command of the 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Sakamoto, in view of Sibik, in order to provide the benefits of PID control and feedforward control strategies so that the system can respond to real time operating conditions in heating and cooling modes.    
	
	  Regarding claim 2, Sakamoto as modified teaches the heat pump system of claim 1, wherein the first unit expansion valve (5) is an electric expansion valve. (col. 3, 20-30).

Regarding claim 3, Sakamoto as modified teaches the heat pump system of claim 1, wherein the second unit further comprises a second unit expansion valve. (8, Fig. 1)

Regarding claim 6, Sakamoto as modified teaches the heat pump system of claim 1, but does not teach, 
wherein the gain scheduling receives an outdoor ambient temperature as an input.
However, Sakamoto does teach that the opening size of the expansion valve is a function of the outdoor temperature (abstract).


Regarding claim 7, Sakamoto as modified teaches the heat pump system of claim 1, but does not teach, 
wherein the feedforward control element receives a compressor speed as an input.
Sibik teaches, using a feed forward signal to position the expansion valve (30) at the time of compressor capacity changes, in anticipation of superheat changes a feed forward signal controls undesirable effects of measurable system disturbances by appropriately compensating for these system disturbances before they materialize. (col. 5, 60-67).  The compressor is variable speed (col. 10, lines 40-45).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Sakamoto, in view of Sibik, to control undesirable effects of measurable system disturbances that may occur during compressor speed changes.   
	
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,598,717 to Sakamoto, US 5,809,794 to Sibik, and US 2005/0066674 to Hirota.
Regarding claim 4, Sakamoto as modified teaches the heat pump system of claim 3, but does not teach, 

Hirota teaches that an expansion valve in a system can be a thermostatic, or alternatively, an electronic expansion valve. (par. 8)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Sakamoto, in view of Hirota, in order to use a thermostatic expansion valve in the indoor unit, in the event the end user desire a system with reduced costs and less complexity in the control system than what will be involved with using an electronic expansion valve.       
	
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,598,717 to Sakamoto, and US 4,959,975 to Harris.
Regarding claim 5, Sakamoto as modified teaches the heat pump system of claim 1, but does not teach, 
wherein the first unit and the second unit are arranged in a common enclosure.
Harris teaches, that a compressor, condenser, and evaporator are all contained within a common enclosure (181, Fig. 5, col. 9 lines 1-15).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Sakamoto, in view of Harris, in order to provide the entire system in a compact package in order to conserve space and allow the entire system to be transported as a unit.    
	
   
	
Regarding claim 8-10, these are method claims reciting the use of the apparatus claimed in the preceding claims. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0102980 to Benouali teaching controlling the expansion valve based on the compressor operation speed; US 2012/0279236 to Douglas, teaching txv designs for use in heat pumps; US 2014/0123698 to Zhang, linking the control of the expansion valve and compressor speed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763